DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant's submission filed on 18 May 2022 has been entered [hereinafter Response], where:
Claims 1 and 11 have been amended.
Claim 20 has been previously cancelled.
Claims 1-19 and 21 are pending.
Claims 1-19 and 21 are allowed.
Allowable Subject Matter
3.	Claims 1-19 and 21 are allowed.
Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance.
Instant claim 1, used as an exemplar claim, recites, inter alia, 
A method comprising performing, by a server computer:
determining a dataset collected over a time period;
determining a plurality of feature and label pairs associated with the dataset;
for each of the plurality of feature and label pairs:
determining whether a feature and label pair is significant, wherein significant is when a probability that the feature and label pair will occur in the dataset is greater than a probability that a label will occur in the dataset;
upon determining that the feature and label pair is significant, adding the feature and label pair to a training model;
after determining that the feature and label pair is significant, updating the training model with the feature and label pair that is determined to be significant;
* * *
(Instant claim 1 (emphasis added); see also instant claim 11). In support thereof, the Specification recites determining a “significance” of a label-feature pair:
the server computer may determine whether the conditional probability of the label given the feature is greater than the probability of the label. The server computer may thus compare the determined values of P(labeli) determined in step 801 and P(labeli | featurej) determined in step 802. In some implementations, if the server computer determines that the value of P P(labeli | featurej) is greater than the value of P(labeli), this may indicate that the corresponding feature and label ]pair can be considered significant. Accordingly, in some implementations, if the server  computer determines that the value of P(labeli | featurej) is less than or equal to the value of P(labeli), this may indicate that the corresponding feature and label pair cannot be considered significant
(Specification ¶ 0091 (emphasis added)). In an example of the use of “significance” of a label-feature pair, Applicant explains:
In the exemplary case in which the feature is resource provider name A and the label is resource provider category B and the dataset is a transaction dataset, the determination that the resource provider name A → resource provider category B relationship can be considered significant may indicate that, based on the analyzed dataset, there is a likelihood that a transaction associated with resource provider category B occur given that a transaction associated with resource provider name A has occurred. Thus, a significant feature and label pair can provide predictive information for any dataset that may comprise the feature and/or label.
(Specification ¶ 0093). 
Referring to the closest art of record of Alexandrescu, Applicant points out that decoder training of “is done with parallel texts in the source and target language. This basic approach aims at computing parameters that maximize p(x|y) (probability of the label and the feature), which, after applying the Bayes rule becomes argmax p(y|x) = argmax p(x|y)p(y). Factor p(y) is computed by using a language model on the target language side.” (Response at p. 10). In view thereof, Applicant submits that “this [feature of Alexandrescu] does not teach or suggest that a probability that the feature and label pair will occur is greater than a probability that a label will occur [in the dataset].” (Response at p. 10).
Examiner agrees with the Applicant’s characterization of Alexandrescu. Though Alexandrescu teaches, in relation to model training, that two factors p(y) and p(x|y), in which x and y are structured inputs and outputs of the learning problem, (Alexandrescu at p. 60, “4.1 Structured Inputs and Outputs,” first paragraph), the training is directed towards maximizing [the probability of a feature x (input) given a label y (output)]. (see Alexandrescu at p. 83, “4.4.1 Architecture of Contemporary Phrase-Based SMT Systems - Training,” first and second paragraphs). Though this teaching by Alexandrescu may be understood by a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to be an indication of “significant” for a feature-label pair, Alexandrescu, however, does not teach or disclose that “significant is when a probability that the feature and label pair will occur in the dataset is greater than a probability that a label will occur in the dataset” as set out by the Applicant’s claims. (claim 1 (emphasis added); see also claim 11).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
(US Published Application 20050125434 to Fan et al.) teaches an inductive learning model for a dataset of examples, includes dividing the dataset into N subsets of data and developing an estimated learning model for the dataset by developing a learning model for a first subset of the N subsets.
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USSPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122